Citation Nr: 1440060	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for patellofemoral syndrome of the left knee.

2.  Entitlement to a compensable disability rating for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1984, and from January 1986 to April 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 1998 decision of the RO that, in pertinent part, denied compensable disability ratings service-connected patellar femoral syndrome of the left knee and patellar femoral syndrome of the right knee.  The Veteran timely appealed.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran already has been awarded a TDIU.  Hence, it is unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

On his VA Form 9 submitted in November 1998, the Veteran requested a hearing before a Veterans Law Judge at a local VA office with regard to the claims on appeal.

A review of the record indicates the Veteran has not been afforded a hearing before a Veterans Law Judge, and has not otherwise withdrawn his request.
  
Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the Veteran as to whether he desires to testify before a Veterans Law Judge at an in-person hearing at the RO or at a videoconference hearing.  Then, provide the Veteran and his representative with reasonably advance notice of the date, time, and location of the requested hearing. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



